El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El Fiscal de la Corte de Distrito de Ponce presentó en ella una acusación contra Angel Euiz alias Mora, imputándole que el día 18 de marzo de 1912,- en momentos en que trabajaba como confinado del presidio en los trabajos de la carretera de Bareeloneta en el Distrito Judicial de Arecibo, maliciosa e ilegalmente desertó de dichos trabajos, alegando que al veri-ficar la fuga se hallaba legalmente encarcelado en la Peniten-ciaría de San Juan, P. R., y accidentalmente en la carretera de Bareeloneta, en virtud de sentencia dictada en 31 de octu-bre de 1891 por la Corte de Distrito del Distrito Judicial de Ponce, en causa que se siguiera por robo y por la que fue con-*95denado a la pena de cuatro años, seis meses y nn día de presidio.
Al presentarse por el Fiscal esa acusación solicitó de‘la corte que se expidiera por el secretario nn mandamiento de arresto contra el acusado para que respondiera del cargo que se le formulaba, y dicha corte por resolución de 2 de julio de 1912 denegó el mandamiento de arresto del acusado y de-cretó el sobreseimiento, de la causa, por estimar que no tiene jurisdicción para conocer del delito que se imputa en la acusa-ción, por los siguientes fundamentos: (a) que el delito, según resulta de la misma acusación, no se cometió dentro de la jurisdicción de la corte; y (5) que no hay precepto alguno legal, que sea válido y eficaz que establezca sanción penal por la comisión de dicho delito. Para explicar su resolución, el juez de la corte escribió una extensa opinión.
Esa resolución fue apelada para ante nosotros por el Honorable Fiscal de la corte inferior y sostenida aquí por el de esta Corte Suprema, quien, tanto en su informe escrito como en el oral trató extensamente la cuestión de constitucionalidad de la ley, y, después de alegar solamente que la Corte de Dis-trito de Ponce tiene jurisdicción para conocer del delito acu-sado, porque ella fué la que dictó la sentencia original contra Angel Buiz alias Mora, concluyó pidiendo la revocación de la resolución apelada.
Aun cuando el juez de la corte inferior sostiene que no tiene jurisdicción para conocer del presente caso, como segunda razón, por la inconstitucionalidad de la ley, este fundamento no es en realidad constitutivo de falta de jurisdicción, sino de que el hecho acusado no es legalmente penable. Por consi-guiente, las dos razones o fundamentos que tiene el juez para sostener que carece de jurisdicción, son dos cuestiones dis-tintas e independientes: una, que el delito no se cometió den-tro de la jurisdicción territorial; y la otra,, que aunque hubiera sido realizado dentro de su demarcación el hecho imputado no es penable.
*96Aclarado esto, la primera cuestión que surge y que debe resolverse es si en realidad la Corte de Distrito de Ponce tiene jurisdicción para conocer del delito imputado al acusado, cuando la evasión que se pretende castigar fué realizada en Barceloneta, que corresponde al Distrito Judicial de Arecibo.
El artículo 152 del Código Penal que prevee y castiga la fuga de una persona de la prisión donde estuviere cumpliendo condena, dispone que será castigada por orden sumaria del tribunal competente; y en vista d(e los términos de la ley se sostiene por el apelante que tal tribunal es el que dictó la sentencia quebrantada.
Nada encontramos en la ley ni en el alegato del apelante que sostenga esa tesis y por el contrario el artículo 8 del Có-digo de Enjuiciamiento Criminal determina que la jurisdic-ción correspondiente a los delitos radica en la corte de dis-trito del respectivo distrito judicial dentro del cual se come-tieren. El artículo 82 del mismo texto, en sus apartados Io. y 4o. establece que la acusación es suficiente si de ella se deduce que lia sido presentada ante un tribunal que tenga auto-ridad para recibirla y que el delito fué cometido en un lugar comprendido dentro de la jurisdicción del tribunal, excepto cuando el hecho, aunque haya sido realizado fuera del tér-mino jurisdiccional de la corte, puede ser juzgado dentro de él. Así pues, la regia general es que todo delito debe ser juzgado en el distrito en que se cometiere, y la excepción es cuando la ley confiere expresamente jurisdicción a una corte para conocer de delitos cometidos fuera de su territorio; y como el presente caso no figura en ninguno de los de exención taxativamente mencionados por la ley, ha de regirse por la regia general consignada en el artículo 8 citado y por consi-guiente, habiendo sido realizado el acto imputado como delito en la carretera de Barceloneta, que no está dentro de la de-marcación de la Corte de Distrito de Ponce, carece ésta de jurisdicción para conocer del delito imputado a Angel Buiz alias Mora.
*97No teniendo, pues, jurisdicción la corte ante la cual se. .presentó la acusación, es ocioso qne consideremos el segundo* fundamento en que se apoyó el juez de la corte inferior al dic-tar su resolución apelada., el que hubiera sido procedente tratar en el caso contrario y sin que pueda entenderse que nuestra abstención de considerarlo ahora implique asenti-miento o discordancia con el parecer del juez en ese particular.
Por el fundamento expresado en esta opinión la resolu-ción apelada debe ser confirmada.

G onfirmacla.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary firmó haciendo constar estar conforme con la sentencia solamente.